     Case 2:16-cv-00985-ECM-WC Document 130 Filed 12/02/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
             Petitioner,                       )
                                               )
      v.                                       ) Civ. No. 2:16-CV-985-ECM-WC
                                               )
$389,820.00 IN UNITED STATES                   )
CURRENCY et al.                                )
                                               )
             Defendants.                       )

  RESPONSE TO SECOND MOTION TO DISMISS FOR LACK OF IN REM
                      JURISDICTION

      The United States of America (the “government”) respectfully submits this

response to claimant Ruby Barton’s motion to dismiss for lack of in rem

jurisdiction. Doc. 128. On appeal, the Eleventh Circuit determined that this Court

did not have jurisdiction at the beginning of this action, and thus the present case

should be dismissed. Doc. 128-1 at 7. In addition to seeking to have this case

dismissed pursuant to that decision, Barton also seeks the substantive relief of

having the Court order the return of the subject property to the Elmore, Alabama

County Sheriff. Doc. 128 at 1. Although the government agrees this particular case

is due to be dismissed, that action is the only one this Court should take at this

time. The question of what happens to the property is one for another day.
     Case 2:16-cv-00985-ECM-WC Document 130 Filed 12/02/20 Page 2 of 4




      Because of the jurisdictional defect, the Eleventh Circuit did not reach a

substantive merits decision in this case, noting that it remained an open question

whether after the state relinquished custody and control of the property via “the

state court’s turn-over order, the district court could now exercise jurisdiction over

the defendant property.” Id. Thus, although the Eleventh Circuit found that this

Court lacked jurisdiction due to the premature filing of the government, it

acknowledged that the district court likely could exercise jurisdiction over this

property in a new action. Id. at 7–8. But in the present case, however, the only

power the Court has is to dismiss the case. Given the fundamental jurisdictional

defect that the Eleventh Circuit found, the Court does not have the authority in the

present action to grant the claimant the relief she seeks and return the property to

the sheriff. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (“[W]hen a

federal court concludes that it lacks subject-matter jurisdiction, the court must

dismiss the complaint in its entirety.”); Burr & Forman v. Blaire, 470 F.3d 1019,

1035 (11th Cir. 2006) (“Without jurisdiction the court cannot proceed at all in any

cause.”) (citations omitted).

      Therefore, the government requests this Court enter an order dismissing this

action with leave to refile. Once the government initiates a new action, this Court

can consider anew and with proper jurisdiction both the substantive arguments of



                                          2
          Case 2:16-cv-00985-ECM-WC Document 130 Filed 12/02/20 Page 3 of 4




the government and the claimant’s request for the Court to release property to the

Elmore, Alabama County Sheriff.1

           Respectfully submitted this 2nd day of December, 2020.

                                                          LOUIS V. FRANKLIN, SR.
                                                          UNITED STATES ATTORNEY

                                                          /s/ Verne H. Speirs
                                                          VERNE H. SPEIRS
                                                          Assistant United States Attorney




1
    In the alternative, the claimant could file a new action seeking the release of the property.
                                                              3
     Case 2:16-cv-00985-ECM-WC Document 130 Filed 12/02/20 Page 4 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
            Petitioner,                         )
                                                )
      v.                                        ) Civ. No. 2:16-CV-985-ECM-WC
                                                )
$389,820.00 IN UNITED STATES                    )
CURRENCY et al.                                 )
                                                )
            Defendants.                         )

                          CERTIFICATE OF SERVICE

      I hereby certify that on December 2, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will serve

it upon counsel of record for the Defendants.

                                                Respectfully submitted,

                                                LOUIS V. FRANKLIN, SR.
                                                UNITED STATES ATTORNEY

                                                /s/ Verne H. Speirs
                                                VERNE H. SPEIRS
                                                Assistant United States Attorney




                                         4
